DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-17 and Species A directed to claims 2-6 in the reply filed on 01 July 2021 is acknowledged.
Claims 7-10, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 5 and 6 each recite “wherein laser irradiation is conducted…” as in claim 4 and are also rendered indefinite for the same reason as set forth for claim 4 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN 106384780A, reference made to attached English machine translation).


irradiating a first layer of a powder with a laser to convert the powder to a first material layer ([0088]-[0091], [0057]-[0060], [0067],  Figs. 6a and 9 see: a first formed layer of a powder of a p-type or n-type thermoelectric material is formed on a substrate and scanned with a laser in an SLM process to form a solidified layer); 
disposing a second layer of the powder on the first material layer ([0088]-[0091], [0057]-[0060], [0067],  Figs. 6a and 9 see: another layer of a powder of a p-type or n-type thermoelectric material is disposed over the first layer); 
irradiating the second layer of the powder with the laser to convert the powder to a second material layer ([0088]-[0091], [0057]-[0060], [0067],  Figs. 6a and 9 see: the additional layer of a powder of a p-type or n-type thermoelectric material is scanned with a laser in an SLM process to form a solidified layer and the steps repeated until the thermoelectric arm is built to the desired height); and 
fusing the first material layer and the second material layer to form a shaped material having semiconducting or thermoelectric properties ([0006], [0088]-[0091], [0057]-[0060], [0067], Figs. 6a and 9 see: the layers are connected or fused together during the selective laser melting (SLM) process that melts and fuses the thermoelectric powders to form the dense bulk material forming the thermoelectric arm).  

Regarding claim 2 Chen discloses the method of claim 1, wherein the laser is a continuous wave laser ([0027] see: laser is a continuous wave laser).  



Regarding claim 4 Chen discloses the method of claim 2, wherein laser irradiation is conducted at a scan speed ranging from about 10 to about 5000 mm/s ([0027] see: laser scanning line rate is 10-500 mm/s).  

Regarding claim 11 Chen discloses the method of claim 1, wherein the powder is a bismuth chalcogenide, a lead chalcogenide, and tin chalcogenide, a half-Heusler compound, a full-Heusler compound, a metal silicide, a magnesium-group IV element compound, an inorganic clathrate, a silicon-germanium compound, a metal oxide, a skutterudite, a metal antimonide, a tetrahedrite, a copper ion material, a Zintl material, any doped equivalent thereof, or any mixture thereof ([0027] see: thermoelectric materials include those of BiSbTe, BiSeTe, SnSe, PbS, MnSi, MgSiSn).  

Regarding claim 13 Chen discloses a shaped material formed according the process of claim 1, the shaped material having semiconducting or thermoelectric properties ([0088]-[0091], Fig. 9 see: thermoelectric elements formed form the printing and SLM processes).  

Regarding claim 14 Chen discloses the shaped material of claim 13, wherein the material is made of a bismuth chalcogenide, a lead chalcogenide, and tin chalcogenide, 

Regarding claim 15 Chen discloses the shaped material of claim 13, wherein the shaped material is cubic, cuboidal, pyramidal, triangular prismatic, hexagonal prismatic, octagonal prismatic, cylindrical, spherical, hemispherical, conical, frustoconical, rhombic, a dumbbell, a torus, a star, a cross, a letter, a number, a symbol, a beam, a structured grid, an unstructured grid, a hybrid grid, or any combination thereof ([0088]-[0091], Fig. 9 see: thermoelectric elements have a rectangular column shape which is considered analogous to a letter, a number, a symbol, or a beam or as the thermoelectric arm can have an area of 2x2mm2 with a 2mm height, the thermoelectric arm has a cubic or cuboidal shape).  

Regarding claim 16 Chen discloses the shaped material of claim 13, wherein the shaped material is solid ([0088]-[0091], [0067], Fig. 9 see: thermoelectric elements are formed as dense bulk materials).


Claims 1-6, 11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shishkovsky et al (Thermoelectric properties of gradient polymer composites with nano-inclusions fabricated by laser assisted sintering).

Regarding claim 1 Shishkovsky discloses a method of fabricating a shaped material, the method comprising:
irradiating a first layer of a powder with a laser to convert the powder to a first material layer; disposing a second layer of the powder on the first material layer; irradiating the second layer of the powder with the laser to convert the powder to a second material layer; and fusing the first material layer and the second material layer to form a shaped material having semiconducting or thermoelectric properties (see Abstract, see section “2. Experimental details” on Page 2 and the paragraph before section “2. Experimental details”, and Figs. 2, 6-7 see: layer-by-layer SLS/M of layers of PEEK powders with added nanoparticles of either Ni(NiO) or Cu(CuO) forming sintered macrostructures (Fig. 2) having semiconducting (CuO and NiO are each semiconductors and thermoelectric properties (Abstract and Figs. 6-7)).  

Regarding claims 2-6 Shishkovsky discloses the method of claim 1, wherein the laser is a continuous wave laser, wherein the laser has an output power of up to 200 W (see section “2. Experimental details” on Page 2 see: CW (continuous wave) laser operated at a beam power between 1 and 10W), wherein laser irradiation is conducted at a scan speed ranging from about 10 to about 5000 mm/s (see section “2. Experimental details” on Page 2 and Figs. 1-2 see: laser beam scanning speed (laser 

Regarding claims 11 Shishkovsky discloses the method of claim 1, wherein the powder is a bismuth chalcogenide, a lead chalcogenide, and tin chalcogenide, a half-Heusler compound, a full-Heusler compound, a metal silicide, a magnesium-group IV element compound, an inorganic clathrate, a silicon-germanium compound, a metal oxide, a skutterudite, a metal antimonide, a tetrahedrite, a copper ion material, a Zintl material, any doped equivalent thereof, or any mixture thereof (Abstract, Fig. 2 see: powder material includes CuO and NiO (metal oxides)).  

Regarding claim 13 Shishkovsky discloses a shaped material formed according the process of claim 1, the shaped material having semiconducting or thermoelectric properties (Abstract, Fig. 2 see: sintered 3D FG structures having thermoelectric properties (Abstract and Figs. 6-7) and semiconducting properties (CuO and NiO are each semiconductors)).  

Regarding claim 14 Shishkovsky discloses the shaped material of claim 13, wherein the material is made of a bismuth chalcogenide, a lead chalcogenide, and tin 

Regarding claim 15 Shishkovsky discloses the shaped material of claim 13, wherein the shaped material is cubic, cuboidal, pyramidal, triangular prismatic, hexagonal prismatic, octagonal prismatic, cylindrical, spherical, hemispherical, conical, frustoconical, rhombic, a dumbbell, a torus, a star, a cross, a letter, a number, a symbol, a beam, a structured grid, an unstructured grid, a hybrid grid, or any combination thereof (Abstract, Fig. 2 see: sintered 3D FG structures are considered to have a shape that is either cubic/cuboidal or a symbol).  

Regarding claim 17 Shishkovsky discloses the shaped material of claim 13, wherein the shaped material is hollow along at least a portion of an axis of the shaped material (Abstract, Figs. 2-3 see: sintered 3D FG structures are porous and thus have voids(hollow along portions of their thickness)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 106384780A, reference made to attached English machine translation) as applied to claims 1-4, 11, and 13-16 above, and further in view of Wu et al (Preparation of n-type Bi2Te3 thermoelectric materials by non-contact dispenser printing combined with selective laser melting).

Regarding claims 5 and 6 Chen discloses the method of claim 2, but does not explicitly disclose wherein laser irradiation is conducted at a hatch distance ranging from about 1 to about 1000 µm or wherein laser irradiation is conducted with a laser beam focused to have a spot size between about 5 and about 1000 µm.
Wu teaches a method of forming thermoelectric materials through layer-by-layer printing and selective laser melting (SLM) and teaches the SLM laser irradiation employs a hatch distance of 50 µm (Wu, page 3 see section “3.3 SLM non-equilibrium process”) and a spot size of 100 µm (Wu, page 2 see section “2 Experimental”). Wu teaches the laser energy density is a variable that can be modified by varying the hatch distance and/or spot size with the surface morphology of the SLM processed material layer being dependent on the laser energy density (Wu, page 3 see section “3.3 SLM non-equilibrium process” see Fig. 2).
As such, the laser energy density and thus the surface morphology of the SLM processed material layer is a variable that can be modified, among others, by varying the hatch distance and/or spot size of the laser of Chen.  For that reason, the hatch distance and/or spot size, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 106384780A, reference made to attached English machine translation) as applied to claims 1-4, 11, and 13-16 above, and further in view of Fey (US 2017/0348905).

Regarding claim 12 Chen discloses the method of claim 1, but does not explicitly disclose wherein the first layer of the powder and the second layer of the powder are each disposed within a different thermally resistant ring prior to irradiation.  
Fey teaches a method of selective laser sintering layers of a powder material to form a shaped article where a first layer of powder and a second layer of powder are each disposed within a different thermally resistant ring (boundary region) prior to irradiation (Fey, [0012], [0042], [0067]-[0070] Figs. 1, and 6a-6b see: boundary region 18 which can be formed from layer segments 201, 202, 203, 205, 206 where object 2 formed by circular cylinder 10 is formed from of object layers disposed within different 
Fey and Chen are combinable as they are both concerned with the same field of methods of forming articles through SLM of deposited powder layers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chen in view of Fey such that the first layer of the powder of Chen and the second layer of the powder of Chen are each disposed within a different thermally resistant ring prior to irradiation as taught by Fey (Fey, [0012], [0042], [0067]-[0070] Figs. 1, and 6a-6b see: boundary region 18 which can be formed from layer segments 201, 202, 203, 205, 206 where object 2 formed by circular cylinder 10 is formed from of object layers disposed within different stacked ring segments) as Fey teaches this method allows a more cost effective and time efficient method of depositing an object (Fey, [0027]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 106384780A, reference made to attached English machine translation) as applied to claims 1-4, 11, and 13-16 above, and further in view of Ashkenazi (US 2012/0145210).

Regarding claim 17 Chen discloses the shaped material of claim 13, but does not explicitly disclose wherein the shaped material is hollow along at least a portion of an axis of the shaped material.

Ashkenazi and Chen are combinable as they are both concerned with the same field of thermoelectric elements.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chen in view of Ashkenazi such that the shaped material of Chen is hollow along at least a portion of an axis of the shaped material as taught by Ashkenazi (Ashkenazi, [0010]-[0011], [0013]-[0018], [0040], Figs. 7-8, and 10-15 see: thermoelectric elements having hollow portions formed by horizontal cutouts 6, vertical cutouts 7, or central holes 8) as Ashkenazi teaches these material shapes provide changes in heat flow direction that effectively better excite and activate electrical activity across the entire cross-sectional area of thermoelectric elements (Ashkenazi, [0029], [0034]-[0040], [0042]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al (A novel approach to in-situ produce functionally graded silicon matrix composite materials by selective laser melting) teaches selective laser melting and additive manufacturing of an Al-Si composite that has thermoelectric properties.
Yuan et al (Electrical and thermal conductivities of MWCNT/polymer composites fabricated by selective laser sintering) teaches selective laser melting and additive manufacturing of MWCNT/polymer composites that can have thermoelectric properties.
Takahashi et al (US 2009/0133734) teaches thermoelectric elements that are ring shaped and thus hollow along an axis thereof (para [0060] and Figs. 4A-4B).
Read Master’s Thesis (Selective Laser Melting Parameters for Use in Manufacture of Thermoelectric Materials) teaches selective laser melting for manufacturing thermoelectric materials.
El-Desouky (Rapid processing and assembly of semiconductor thermoelectric materials for energy conversion devices) teaches selective laser melting for manufacturing thermoelectric materials.
El-Desouky (Influences of energy density on microstructure and consolidation of selective laser melted bismuth telluride thermoelectric powder)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726